Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12-13, 15-18, 22-24, 27-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2011/0319092) (hereinafter Kim).
 	Regarding claim 1, Kim discloses a method for wireless communication at a user equipment (UE) associated with a first base station (e.g., base station A)  (see Kim, Fig. 10, p. [0146), comprising: 
 	receiving, from the first base station based at least in part on a first set of beam weights, a control signal requesting feedback information (see Kim, Fig. 10, p. [0146], e.g., each of the user equipment a1, the user equipment a2, and the user equipment a3 transmits channel information and beam-forming vector information to the base station A (BS A) at step S500, and p. [0147], e.g., ), wherein the control signal is associated with a second base station (e.g., base station B) (see Kim, Fig. 10, p. [0147], e.g., The base station A transmits the indices ja1 and ja2, received from the user equipment a1 and the user equipment a2, to the base station B at step S510. The base station B transmits the index jb1, received from the user equipment b1, to the base station A at step S510-1); and
transmitting, in response to receiving the control signal, a feedback signal to the first base station, the feedback signal being associated with the second base station (see Kim, Fig. 10, p. [1051], e.g., The base station A transmits data to the user equipment a1, the user equipment a2, and the user equipment a3 based on the final transmission beam-forming matrix UA, determined at step S520, at step S530. The base station B transmits data to the user equipment b1 and the user equipment b2 based on the final transmission beam-forming matrix UB, determined at step S520-1, at step S530-1).
 	Regarding claim 2, Kim discloses the method of claim 1, further comprising: receiving, from the first base station, a downlink signal according to a second set of beam weights different from the first set of beam weights, wherein the second set of beam weights is based at least in part on the feedback signal (see Kim, Fig. 10, p. [1051], e.g., The base station A transmits data to the user equipment a1, the user equipment a2, and the user equipment a3 based on the final transmission beam-forming matrix UA, determined at step S520, at step S530. The base station B transmits data to the user equipment b1 and the user equipment b2 based on the final transmission beam-forming matrix UB, determined at step S520-1, at step S530-1).
 	Regarding claim 3, Kim discloses the method of claim 1, further comprising: determining a signal to interference and noise ratio (SINR), wherein the feedback signal comprises the SINR (see Kim, Fig. 10, p. [0146], e.g., the user equipment a1 transmits an SINRa1(Best) (that is, the reception SINR of the user equipment a1 with no interference from the cell B), an index ja1 indicative of a neighbor aligned beam-forming vector, and an index ka1 indicative of a self-aligned beam-forming vector to the base station A).


 	Regarding claim 7, Kim discloses a method for wireless communication at a first base station (e.g., base station A) (see Kim, Fig. 10, p. [0146),, comprising: receiving, from a plurality of user equipments (UEs), a plurality of uplink  signals comprising feedback information for the plurality of UEs (see Kim, Fig. 10, p. [0146], e.g., each of the user equipment a1, the user equipment a2, and the user equipment a3 transmits channel information and beam-forming vector information to the base station A (BS A) at step S500, and p. [0147]), wherein a first UE of the plurality of UEs is associated with the first base station and a second UE of the plurality of UEs is associated with a second base station (e.g., base station B) (see Kim, Fig. 10, p. [0147], e.g., The base station A transmits the indices ja1 and ja2, received from the user equipment a1 and the user equipment a2, to the base station B at step S510. The base station B transmits the index jb1, received from the user equipment b1, to the base station A at step S510-1); 
modifying a plurality of sets of beam weights for a plurality of downlink signals, each modified set of beam weights of the plurality of sets of beam weights corresponding to a respective downlink signal of the plurality of downlink signals (see Kim, Fig. 10, p. [0148-0150], e.g., step S 520, the base station A and the base station B perform an MMSE beam-forming matrix), and 
transmitting, to the first UE, a first downlink signal of the plurality of downlink signals using a first modified set of beam weights of the of the plurality of sets of beam weights (see Kim, Fig. 10, p. [1051], e.g., The base station A transmits data to the user equipment a1, the user equipment a2, and the user equipment a3 based on the final transmission beam-forming matrix UA, determined at step S520, at step S530. The base station B transmits data to the user equipment b1 and the user equipment b2 based on the final transmission beam-forming matrix UB, determined at step S520-1, at step S530-1).
 	Regarding claim 8, Kim the method of claim 7, further comprising: transmitting, to one or more UEs of the plurality of UEs, a first feedback information request signal, wherein receiving the plurality of uplink signals comprising the feedback information is based at least in part on the first feedback information request signal (see Kim, Fig. 10, p. [0146], e.g., the user equipment a1 transmits an SINRa1  (that is, the reception SINR of the user equipment b1 with no interference from the cell A), an index jb1 indicative of a neighbor aligned beam-forming vector, and an index kb1 indicative of a self-aligned beam-forming vector to the base station B).
 	Regarding claim 9, Kim discloses the method of claim 7, further comprising: transmitting, to the second base station, a second feedback information request signal associated with one or more UEs of the plurality of UEs, wherein receiving the plurality of uplink signals comprising the feedback information is based at least in part on the second feedback information request signal (see Kim, Fig. 10, p. [0146], e.g., The user equipment b2 transmits an SINRb2 (that is, the reception SINR of the user equipment b2) and an index kb2 indicative of a self-aligned beam-forming vector to the base station B).
 	Regarding claim 12, Kim discloses the method of claim 7, further comprising: receiving, from the first UE of the plurality of UEs, a first uplink signal of the plurality of uplink signals in a radio frequency spectrum region (see Kim, Fig. 5, p. [0094], e.g., The user equipment a (UE a) transmits indices ka1, ka2 . . . , kan, indicating self-aligned beam-forming vectors, to the base station A at step S110); and receiving, from the second UE of the plurality of UEs, a second uplink signal of the plurality of uplink signals in the radio frequency spectrum region (see Kim, Fig. 5, p. [0094], e.g., The user equipment a (UE a) transmits indices ka1, ka2 . . . , kan, indicating self-aligned beam-forming vectors, to the base station A at step S110.; and receive, from the second UE of the plurality of UEs, a second uplink signal of the plurality of uplink signals in the radio frequency spectrum region (see Kim, Fig. 5, p. [0094], e.g., The reception SINR SINR b(Best) , the index jb, and the index kb can be feedback information which is generated by the user equipment b based on signals received from the base station A or the base station B or both).
 	Regarding claim 13, Kim discloses the method of claim 7, wherein the feedback information comprises a signal to interference and noise ratio (SINR) corresponding to at least one UE of the plurality of UEs (see Kim, Fig. 10, p. [0146], e.g., the user equipment a1 transmits an SINRa1(Best) (that is, the reception SINR of the user equipment a1 with no interference from the cell B), an index ja1 indicative of a neighbor aligned beam-forming vector, and an index ka1 indicative of a self-aligned beam-forming vector to the base station A).
 	Regarding claim 15, Kim discloses the method of claim 7, wherein the plurality of uplink signals comprise at least one beam change request (see Kim, p. [0014], e.g., determining a transmission beam-forming vector based on the information, and transmitting data to the user equipment using the transmission beam-forming vector).
 	Regarding claim 16, Kim discloses apparatus for wireless communication at a user equipment (UE) associated with a first base station(e.g., base station A)  (see Kim, Fig. 10, p. [0146]), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
 	receive, from the first base station based at least in part on a first set of beam weights, a control signal requesting feedback information (see Kim, Fig. 10, p. [0146], e.g., each of the user equipment a1, the user equipment a2, and the user equipment a3 transmits channel information and beam-forming vector information to the base station A (BS A) at step S500, and p. [0147]), wherein the control signal is associated with a second base station(e.g., base station B) (see Kim, Fig. 10, p. [0147], e.g., The base station A transmits the indices ja1 and ja2, received from the user equipment a1 and the user equipment a2, to the base station B at step S510. The base station B transmits the index jb1, received from the user equipment b1, to the base station A at step S510-1); and
 	transmit, in response to receiving the control signal, a feedback signal to the first base station, the feedback signal being associated with the second base station (see Kim, Fig. 10, p. [1051], e.g., The base station A transmits data to the user equipment a1, the user equipment a2, and the user equipment a3 based on the final transmission beam-forming matrix UA, determined at step S520, at step S530. The base station B transmits data to the user equipment b1 and the user equipment b2 based on the final transmission beam-forming matrix UB, determined at step S520-1, at step S530-1).
 	Regarding claim 17, Kim discloses the apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the first base station, a downlink signal according to a second set of beam weights different from the first set of beam weights, wherein the second set of beam weights is based at least in part on the feedback signal (see Kim, Fig. 10, p. [1051], e.g., The base station A transmits data to the user equipment a1, the user equipment a2, and the user equipment a3 based on the final transmission beam-forming matrix UA, determined at step S520, at step S530. The base station B transmits data to the user equipment b1 and the user equipment b2 based on the final transmission beam-forming matrix UB, determined at step S520-1, at step S530-1).
 	Regarding claim 18, Kim discloses the apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: determine a signal to interference and noise ratio (SINR), wherein the feedback signal comprises the SINR (see Kim, Fig. 10, p. [0146], e.g., the user equipment a1 transmits an SINRa1(Best) (that is, the reception SINR of the user equipment a1 with no interference from the cell B), an index ja1 indicative of a neighbor aligned beam-forming vector, and an index ka1 indicative of a self-aligned beam-forming vector to the base station A).
 	Regarding claim 22, Kim discloses an apparatus for wireless communication at a first base station (e.g., base station A) (see Kim, Fig. 10, p. [0146]), comprising: a processor;
instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a plurality of user equipments (UEs), a plurality of uplink signals comprising feedback information for the plurality of UEs, wherein a first UE of the plurality of UEs is associated with the first base station (see Kim, Fig. 10, p. [0146], e.g., each of the user equipment a1, the user equipment a2, and the user equipment a3 transmits channel information and beam-forming vector information to the base station A (BS A) at step S500, and p. [0147]), and a second UE of the plurality of UEs is associated with a second base station (see Kim, Fig. 10, p. [0147], e.g., The base station A transmits the indices ja1 and ja2, received from the user equipment a1 and the user equipment a2, to the base station B at step S510. The base station B transmits the index jb1, received from the user equipment b1, to the base station A at step S510-1); 
 	modify a plurality of sets of beam weights for a plurality of downlink signals, each modified set of beam weights of the plurality of sets of beam weights corresponding to a respective downlink signal of the plurality of downlink signals (see Kim, Fig. 10, p. [0148-0150], e.g., step S 520, the base station A and the base station B perform an MMSE beam-forming matrix); and 
 	transmit, to the first UE, a first downlink signal of the plurality of downlink signals using a first modified set of beam weights of the of the plurality of sets of beam weights (see Kim, Fig. 10, p. [1051], e.g., The base station A transmits data to the user equipment a1, the user equipment a2, and the user equipment a3 based on the final transmission beam-forming matrix UA, determined at step S520, at step S530. The base station B transmits data to the user equipment b1 and the user equipment b2 based on the final transmission beam-forming matrix UB, determined at step S520-1, at step S530-1).
 	Regarding claim 23, Kim discloses the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to one or more UEs of the plurality of UEs, a first feedback information request signal, wherein receiving the plurality of uplink signals comprising the feedback information is based at least in part on the first feedback information request signal (see Kim, Fig. 10, p. [0146], e.g., the user equipment a1 transmits an SINRa1  (that is, the reception SINR of the user equipment b1 with no interference from the cell A), an index jb1 indicative of a neighbor aligned beam-forming vector, and an index kb1 indicative of a self-aligned beam-forming vector to the base station B. The user equipment b2 transmits an SINRb2 (that is, the reception SINR of the user equipment b2) and an index kb2 indicative of a self-aligned beam-forming vector to the base station B).
 	Regarding claim 24, Kim discloses the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to the second base station, a second feedback information request signal associated with one or more UEs of the plurality of UEs, wherein receiving the plurality of uplink signals comprising the feedback information is based at least in part on the second feedback information request signal (see Kim, Fig. 10, p. [0146], e.g., the user equipment a1 transmits an SINRa1  (that is, the reception SINR of the user equipment b1 with no interference from the cell A), an index jb1 indicative of a neighbor aligned beam-forming vector, and an index kb1 indicative of a self-aligned beam-forming vector to the base station B. The user equipment b2 transmits an SINRb2 (that is, the reception SINR of the user equipment b2) and an index kb2 indicative of a self-aligned beam-forming vector to the base station B).
 	Regarding claim 27, Kim discloses the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the first UE of the plurality of UEs, a first uplink signal of the plurality of uplink signals in a radio frequency spectrum region (see Kim, Fig. 5, p. [0094], e.g., The user equipment a (UE a) transmits indices ka1, ka2 . . . , kan, indicating self-aligned beam-forming vectors, to the base station A at step S110); and receive, from the second UE of the plurality of UEs, a second uplink signal of the plurality of uplink signals in the radio frequency spectrum region (see Kim, Fig. 5, p. [0094], e.g., The reception SINR SINR b(Best) , the index jb, and the index kb can be feedback information which is generated by the user equipment b based on signals received from the base station A or the base station B or both).
 	Regarding claim 28, Kim discloses the apparatus of claim 22, wherein the feedback information comprises a signal to interference and noise ratio (SINR) corresponding to at least one UE of the plurality of UEs (see Kim, Fig. 10, p. [0146], e.g., the user equipment a1 transmits an SINRa1(Best) (that is, the reception SINR of the user equipment a1 with no interference from the cell B), an index ja1 indicative of a neighbor aligned beam-forming vector, and an index ka1 indicative of a self-aligned beam-forming vector to the base station A).
 	Regarding claim 30, Kim discloses the apparatus of claim 22, wherein the plurality of uplink signals comprise at least one beam change request (see Kim, p. [0014], e.g., determining a transmission beam-forming vector based on the information, and transmitting data to the user equipment using the transmission beam-forming vector).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 14, 19-21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al (US 2022/0095256) (hereinafter Lee). 
 	Regarding claim 4, Kim does not expressly disclose the method of claim 1, further comprising: determining location information corresponding to the UE, wherein the feedback signal comprises the location information.
 	Lee discloses the above recited limitations (see Lee, Fig. 11, p. [0182], e.g., the first UE receiving a feedback signal from the plurality of base stations (in response to the first reference signal), and the first UE obtaining the first RSTD information based on the received feedback signal (e.g., obtaining location of first UE), and p. [0128], e.g., the location of the UE may be measured using any one of the positioning measurement methods (e.g., Examples of the positioning measurement methods supported by NG-RAN may include GNSS, OTDoA, E-CID (enhanced cell ID), barometric sensor positioning, WLAN positioning, Bluetooth positioning and terrestrial beacon system (TBS), uplink time difference of arrival (UTDoA), etc.)
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s teachings into Kim.  The suggestion/motivation would have been to provide a method of measuring a location of a user equipment (UE) in a wireless communication system as suggested by Lee.
 	Regarding claim 5, the combined teachings of Kimm and Lee disclose the method of claim 4, further comprising: receiving, from the first base station, a global navigation satellite systems (GNSS) signal, wherein the location information is based at least in part on the GNSS signal (see Lee, Fig. 11, p. [0182], e.g., the first UE receiving a feedback signal from the plurality of base stations (in response to the first reference signal), and the first UE obtaining the first RSTD information based on the received feedback signal (e.g., obtaining location of first UE), and p. [0128], e.g., the location of the UE may be measured using any one of the positioning measurement methods (e.g., Examples of the positioning measurement methods supported by NG-RAN may include GNSS, OTDoA, E-CID (enhanced cell ID), barometric sensor positioning, WLAN positioning, Bluetooth positioning and terrestrial beacon system (TBS), uplink time difference of arrival (UTDoA), etc.)
 	Regarding claim 6, the combined teachings of Kimm and Lee disclose the method of claim 4, further comprising: receiving, from the first base station, a terrestrial beacon system (TBS) signal, wherein the location information is based at least in part on the TBS signal (see Lee, Fig. 11, p. [0182], e.g., the first UE receiving a feedback signal from the plurality of base stations (in response to the first reference signal), and the first UE obtaining the first RSTD information based on the received feedback signal (e.g., obtaining location of first UE), and p. [0128], e.g., the location of the UE may be measured using any one of the positioning measurement methods (e.g., Examples of the positioning measurement methods supported by NG-RAN may include GNSS, OTDoA, E-CID (enhanced cell ID), barometric sensor positioning, WLAN positioning, Bluetooth positioning and terrestrial beacon system (TBS), uplink time difference of arrival (UTDoA), etc.)
 	Regarding claim 14, the combined teachings of Kimm and Lee disclose the method of claim 7, wherein the feedback information comprises location information corresponding to at least one UE of the plurality of UEs (see Lee, Fig. 11, p. [0182], e.g., the first UE receiving a feedback signal from the plurality of base stations (in response to the first reference signal), and the first UE obtaining the first RSTD information based on the received feedback signal (e.g., obtaining location of first UE), and the second UE obtaining the second RSTD information based on the received feedback signal, and the second UE transmitting/sharing the second RSTD (and the location information of the second UE) to/with the first UE. p. [0128], e.g., the location of the UE may be measured using any one of the positioning measurement methods (e.g., Examples of the positioning measurement methods supported by NG-RAN may include GNSS, OTDoA, E-CID (enhanced cell ID), barometric sensor positioning, WLAN positioning, Bluetooth positioning and terrestrial beacon system (TBS), uplink time difference of arrival (UTDoA), etc.)
 	Regarding claim 19, the combined teachings of Kimm and Lee disclose the apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: determine location information corresponding to the UE, wherein the feedback signal comprises the location information (see Lee, Fig. 11, p. [0182], e.g., the first UE receiving a feedback signal from the plurality of base stations (in response to the first reference signal), and the first UE obtaining the first RSTD information based on the received feedback signal (e.g., obtaining location of first UE), and p. [0128], e.g., the location of the UE may be measured using any one of the positioning measurement methods (e.g., Examples of the positioning measurement methods supported by NG-RAN may include GNSS, OTDoA, E-CID (enhanced cell ID), barometric sensor positioning, WLAN positioning, Bluetooth positioning and terrestrial beacon system (TBS), uplink time difference of arrival (UTDoA), etc.)
 	Regarding claim 20, the combined teachings of Kimm and Lee disclose the apparatus of claim 19, wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the first base station, a global navigation satellite systems (GNSS) signal, wherein the location information is based at least in part on the GNSS signal(see Lee, Fig. 11, p. [0182], e.g., the first UE receiving a feedback signal from the plurality of base stations (in response to the first reference signal), and the first UE obtaining the first RSTD information based on the received feedback signal (e.g., obtaining location of first UE), and p. [0128], e.g., the location of the UE may be measured using any one of the positioning measurement methods (e.g., Examples of the positioning measurement methods supported by NG-RAN may include GNSS, OTDoA, E-CID (enhanced cell ID), barometric sensor positioning, WLAN positioning, Bluetooth positioning and terrestrial beacon system (TBS), uplink time difference of arrival (UTDoA), etc.)
 	Regarding claim 21, the combined teachings of Kimm and Lee disclose the apparatus of claim 19, wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the first base station, a terrestrial beacon system (TBS) signal, wherein the location information is based at least in part on the TBS signal(see Lee, Fig. 11, p. [0182], e.g., the first UE receiving a feedback signal from the plurality of base stations (in response to the first reference signal), and the first UE obtaining the first RSTD information based on the received feedback signal (e.g., obtaining location of first UE), and p. [0128], e.g., the location of the UE may be measured using any one of the positioning measurement methods (e.g., Examples of the positioning measurement methods supported by NG-RAN may include GNSS, OTDoA, E-CID (enhanced cell ID), barometric sensor positioning, WLAN positioning, Bluetooth positioning and terrestrial beacon system (TBS), uplink time difference of arrival (UTDoA), etc.)
 	Regarding claim 29, the combined teachings of Kim and Lee disclose the apparatus of claim 22, wherein the feedback information comprises location information corresponding to at least one UE of the plurality of UEs (see Lee, Fig. 11, p. [0182], e.g., the first UE receiving a feedback signal from the plurality of base stations (in response to the first reference signal), and the first UE obtaining the first RSTD information based on the received feedback signal (e.g., obtaining location of first UE), and the second UE obtaining the second RSTD information based on the received feedback signal, and the second UE transmitting/sharing the second RSTD (and the location information of the second UE) to/with the first UE).

Claims  10-11, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi et al (US 2018/0269946) (hereinafter Choi).
 	Regarding claim 10, Kim does not expressly disclose the method of claim 7, further comprising: determining an angle of arrival spread corresponding to a dominant cluster or path of a first uplink signal of the plurality of uplink signals, wherein modifying the plurality of sets of beam weights is based at least in part on the angle of arrival spread, and wherein modifying the plurality of sets of beam weights comprises mitigating a side lobe level associated with an interference condition associated with the second UE of the plurality of UEs.
 	Choi discloses the above recited limitations (see Choi, Fig. 5, p. [0071], e.g., interferences between a plurality of beamforming signals due to the generation of the sidelobes. It can be seen in the drawing that two beamforming signal having a strength of 6.02 dB and 5.61 dB, respectively, are radiated while generating sidelobes in directions other than the intended beamforming direction, and Fig. 6, p. [0072-0074]).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Choi’s teachings into Kim.  The suggestion/motivation would have been to provide the allocation of the beamforming signals in different directions for the plurality of terminals based on the SINR in order to reduce interferences as suggested by Choi.
 	Regarding claim 11, the combined teachings of Kim and Choi disclose the method of claim 7, further comprising: determining, based at least in part on the feedback information, an interference condition associated with the second UE of the plurality of UEs, wherein modifying the plurality of sets of beam weights is based at least in part on the interference condition, and wherein modifying the plurality of sets of beam weights comprises mitigating a side lobe level associated with the interference condition (see Choi, Fig. 5, p. [0071], e.g., interferences between a plurality of beamforming signals due to the generation of the sidelobes. It can be seen in the drawing that two beamforming signal having a strength of 6.02 dB and 5.61 dB, respectively, are radiated while generating sidelobes in directions other than the intended beamforming direction, and Fig. 6, p. [0072-0074]).
 	Regarding claim 25, the combined teachings of Kim and Choi disclose the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: determine an angle of arrival spread corresponding to a dominant cluster or path of a first uplink signal of the plurality of uplink signals, wherein modifying the plurality of sets of beam weights is based at least in part on the angle of arrival spread, and wherein modifying the plurality of sets of beam weights comprises mitigating a side lobe level associated with an interference condition associated with the second UE of the plurality of UEs(see Choi, p. [0062], Fig. 5, p. [0071], e.g., interferences between a plurality of beamforming signals due to the generation of the sidelobes. It can be seen in the drawing that two beamforming signal having a strength of 6.02 dB and 5.61 dB, respectively, are radiated while generating sidelobes in directions other than the intended beamforming direction, and Fig. 6, p. [0072-0074]).
 	Regarding claim 26, the combined teachings of Kim and Choi disclose the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: determine, based at least in part on the feedback information, an interference condition associated with the second UE of the plurality of UEs, wherein modifying the plurality of sets of beam weights is based at least in part on the interference condition, and wherein modifying the plurality of sets of beam weights comprises mitigating a side lobe level associated with the interference condition (see Choi, Fig. 5, p. [0071], e.g., interferences between a plurality of beamforming signals due to the generation of the sidelobes. It can be seen in the drawing that two beamforming signal having a strength of 6.02 dB and 5.61 dB, respectively, are radiated while generating sidelobes in directions other than the intended beamforming direction, and Fig. 6, p. [0072-0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477